The opinion of the court was delivered, February 25th 1864, by
Agnew, J.
In the case of The County of Schuylkill v. Washington Reifsnyder, decided at this term, we have decided that a pardon after sentence has no effect upon the costs, and a discharge of the prisoner without payment is illegal, making the jailer personally responsible for them.
The only question, therefore, in this case is upon the power of the auditors to charge the commissioners with the amount of the costs, directed by them to be paid before the county had become fixed for the payment.
This is a clear matter. It is the only mode in which misappropriation of the public funds can be reached, and being provided by the law, no other can be pursued, according to the provision of the Act of 1806. The 48th section of the Act of 15th April 1834, enacts that “ the auditors of each county, any two of whom when duly convened shall be a quorum, shall audit, settle, and adjust the accounts of the commissioners, treasurer, sheriff, and coroner of the county, and make report thereof to the Court of Common Pleas of such county, together with a statement of the balance due from or to such commissioners, .treasurer, sheriff, or coroner.”
The auditors are vested by the act with full powers to compel the attendance of witnesses, and to examine them under oath, including the power to attach and commit. They are also expressly authorized to examine the accountant himself, under oath. The 55th section also provides that “ the report of the auditors shall be filed among the records of the Court of Com*498mon Pleas of the respective county, and from the time of being so filed shall have the effect of a judgment against the real estate of the officer who shall thereby appear to be indebted either to the Commonwealth or to the county.”
“Prom this judgment an appeal may he taken,” “either by the county or the officer.”
There can he no doubt not only of the power hut of the duty of the auditors to take notice of illegal disbursements of the public funds, and to charge the officer who is guilty of misappropriation. It is the only protection the people have against the illegal acts of those who have charge of their pecuniary interests; and the greater complaint is that the auditors too frequently omit their duty in this respect.
The question of notice to the commissioners does not arise. The case has been stated for the opinion of the court, and its terms exclude the question.
The judgment is affirmed.